Name: Commission Regulation (EEC) No 2775/90 of 27 September 1990 on interim measures applicable after the unification of Germany in anticipation of the adoption of transitional measures by the Council in the wine sector
 Type: Regulation
 Subject Matter: beverages and sugar;  Europe;  international security;  marketing;  political geography
 Date Published: nan

 No L 267/28 Official Journal of the European Communities 29 . 9 . 90 COMMISSION REGULATION (EEC) No 2775/90 of 27 September 1990 on interim measures applicable after the unification of Germany in anticipation of the adoption of transitional measures by the Council in the wine sector (a) Nothwithstanding Article 13 (4), for the territory of the former German Democratic Republic :  fresh grapes,  grape must,  grape must in fermentation,  new wines still in fermentation,  and wine, from vine varieties not included in the classification may be put into circulation only if they are varieties of the species Vitis vinifera traditionally cultivated in that territory. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2684/90 of 17 September 1990 on interim measures applicable after the unification of Germany, in anticipation of the adoption of transitional measures by the Council either in cooperation with, or after consultation of, the European Parliament ('), and in particular Article 3 thereof, Whereas, from the date of German unification onwards, Community law will be applicable ipso jure to the terri ­ tory of the former German Democratic Republic ; Whereas, to take account of the special situation obtai ­ ning in this territory, provision must be made for transi ­ tional measures for the ! implementation of a number of Community legislative acts ; Whereas, in its communication of 21 August 1990, the Commission presented a number of proposals for acts to be adopted by the Council after consultation of the Euro ­ pean Parliament ; Whereas, in order to cover the period between the effec ­ tive date of German unification and the adoption by the Council of the abovementioned proposals, it is important that the Commission should take interim measures in the wine sector ; Whereas the measures provided for in this Regulation are to apply subject to any changes, resulting from the deci ­ sions taken by the Council on the proposals presented to it by the Commission on 21 August 1990 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, (b) Notwithstanding Article 16 (7) :  a wine obtained by the coupage of a wine origina ­ ting in a third country with a wine produced from grapes harvested on the territory of the former German Democratic Republic, carried out before 3 October 1990, and  a wine obtained on the territory of the former German Democratic Republic by the coupage of a wine originating in a third country with a Community wine, carried out before 3 October 1990, may be stored for sale or marketed as table wine or, as the case may be, as sparkling wine ; (c) The rules governing intervention and other measures to improve market conditions referred to in Articles 27 to 51 shall not apply to products from the territory of the former German Democratic Republic. HAS ADOPTED THIS REGULATION : 2. Until the list of vine varieties suitable for producing quality wines psr which may be cultivated on the territory of the former German Democratic Republic (pursuant to Article 4 ( 1 ) of Council Regulation (EEC) No 823/ §7 (3) has been drawn up, wines produced from varieties of the species Vitis vinifera and traditionally cultivated on the territory of the former German Democratic Republic shall be considered to be suitable for producing quality wines psr. Article 1 1 . For the purposes of applying Council Regulation (EEC) No 822/27 (2) : (') OJ No L 263, 26. 9. 1990, p. 1 . (2) OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 84, 27 . 3 . 1987, p. 59 . 29 . 9 . 90 Official Journal of the European Communities No L 267/29 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the date of the unification of Germany until the entry into of the Council Regulation on the transitional measures and adjustments required in the agricul ­ tural sector as a result of the integration of the territory of the former German Democratic Republic into the Community, the proposal for which was presented on 21 August 1990 . However, it shall apply until 31 December 1990 at the latest. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1990. For the Commission Ray MAC SHARRY Member of the Commission